    Case 1:14-cv-04708-ENV-ST Document 96 Filed 10/18/18 Page 1 of 15 PageID #: 907                           I
                                                                                    RLED
                                                                                 IN GiERKS OFFICE       ( I
                                                                             US DISTRICT COURT E.D.N.Y. \ / U |
    UNITED STATES DISTRICT COURT                                            ★ OCT 1 8 2018 ★ \
    EASTERN DISTRICT OF NEW YORK

                                                                             BROOKLYN OFFtCE
    ROY TAYLOR,

                                           Plaintiff,

                            -against-                                     MEMORANDUM & ORDER


    OBCC GRIEVANCE COORDINATOR                                               14.CV-4708(ENV)(ST)
    KENNEDY,OBCC C.O. SMITH,OBCC CAPT.
    ELAM,OBCC WARDEN WETTINGTON,
    SOCIAL SERVICE COUNSELORS BERRY and
    HAKIM,OBCC CLOTHES BOX C.O. ELLIS,
    OBCC C.O. CRUZ,EMTC C.O. DUNSON,
    SOCIAL SERVICE COUNSELORS MOORE and
    DENTRY,COORDINATOR MULVANNY,and
    EMTC CLOTHES BOX C.O. SCIPION,

                                           Defendants.



    VITALIANO,D.J.

            On August 6,2014, plaintiff Roy Taylor initiated this action, pursuant to 42 U.S.C. §

    1983, seeking a declaratory judgment, compensatory damages, and punitive damages. He

    alleged violations of his civil rights arising from his incarceration at the Otis Bantum

    Correctional Center("OBCC")on Rikers Island. Compl.(ECF No. 1). Defendants have moved

    for summary judgment. Defs.' Mot.for Summ. J.(ECF No. 80)("Mot."). For the reasons set

    forth below, defendants' motion is granted in its entirety.



                                                 Background


            Taylor filed several grievances while incarcerated in OBCC and pursues relief here,

     having failed to obtain satisfactory relief there. Given the nature ofthe claims, that is,

     challenging his treatment in the City jail, careful scrutiny must be given to the administrative

     remedies available to Taylor and his exhaustion ofthem. Any failure to exhaust will ordinarily



L
Case 1:14-cv-04708-ENV-ST Document 96 Filed 10/18/18 Page 2 of 15 PageID #: 908




prove fatal.

    I.      The Grievance Process


         OBCC is administered by the New York City Department of Correction("DOC")- DOC

maintains an administrative apparatus to review grievances known as the Inmate Grievance and

Request Program ("IGRP"). Defs.' Rule 56.1 Statement of Material Facts Not in Dispute ^ 1

(ECF No. 81)("Defs. 56.1").^ The program requires inmates with grievances to file a grievance

form with IGRP staff and to proceed through three stages of appeal. M ^13. Schematically, it is

a simple process. To file a grievance, an inmate fills out an IGRP Statement Form and deposits

it in a designated box at the facility, delivers it to the IGRP office, or gives it to the IGRP staff.

Id. H 4. IGRP staff must then provide the inmate with a receipt offiling within two days. Id. ^ 5.

If the inmate does not receive such a confirmation, he must resubmit the grievance. Id. On the

processing side, after receiving the inmate's grievance form,IGRP staff must, within five

business days,(i) investigate the grievance and propose an informal resolution,(ii) dismiss and

close the grievance, or (iii) refer the grievance to another level for resolution. Id. ^6.

         If the inmate does not accept an informal resolution proposed by IGRP staff or does not

receive a timely disposition, he must next request a formal hearing before the Inmate Grievance

Resolution Committee("IGRC"). Id. H 10. Within five business days ofreceiving an inmate's

request for a hearing,IGRC must conduct the hearing, indicate its disposition on a form,and

deliver the form to the inmate. Id. Ifthe inmate does not accept IGRC's proposed resolution or

does not receive a timely disposition, he must request leave to appeal to the commanding officer.



'As required by Local Civil Rule 56.2, defendants provided the appropriate notice to a pro se
litigant who opposes a motion for summary judgment,along with the full texts of Fed. R. Civ. P.
56 and Local Civil Rule 56.1. See Mot. at 3-8. Notwithstanding, plaintiff did not file a
counterstatement, as mandated by Local Civil Rule 56.1(b).
Case 1:14-cv-04708-ENV-ST Document 96 Filed 10/18/18 Page 3 of 15 PageID #: 909




M 111, Upon receipt ofthe inmate's request, the IGRP staff is to forward the relevant

documentation to the office of the commanding officer. Id. ^ 12. Within five days ofreceiving

these documents,the commanding officer must set forth his disposition on a form and provide

that form to the IGRP staff, who must then forward it to the inmate.

         If the inmate does not accept the commanding officer's proposed resolution or does not

receive a timely disposition, he must request leave to appeal to the Central Office Review

Committee("CORC"). Id. H 14. Upon receiving the inmate's leave request, IGRP must forward

the appropriate paperwork to IGRP's Executive Director, who shall then relay the documentation

to each member of CORC and to the Executive Director of the New York City Board of

Correction. M ^ 15. Within 10 business days of receiving the documentation, CORC must

release its decision on a form and send it to the inmate. Id. H 16. CORC's disposition is the final

decision on the inmate's grievance. Id. ^17.

   II.      Tavlor's Grievances

         As relevant to this action, Taylor filed grievances regarding four conditions of his

confinement. They spotlighted complaints regarding a lockdown, his clothing and bedding,

outgoing mail, and access to social services and the IGRP. The details of Taylor's complaints

are previewed in the Court's decision denying defendants' motion to dismiss. See Mem.&

Order at 2-5(ECF No.40)("MTD Op."). On this motion, defendants train their fire on the

procedural steps Taylor took to grieve them.

         Taylor's first class of grievances arose from an alleged one-month lockdown of his

housing unit, following a violent incident involving five or more inmates from rival gangs. Defs.

56.1 H 19. Plaintiff claims that, as a result ofthe lockdown, he was denied access to the law

library, id. H 23, and unable to participate in Muslim religious services, id. H 24. In October
Case 1:14-cv-04708-ENV-ST Document 96 Filed 10/18/18 Page 4 of 15 PageID #: 910



2013, he filed two grievance forms. It appears that IGRP staff never replied to either grievance,

but, in any event, plaintiff did not appeal to the IGRC. Id. ^ 26. Although Taylor asserted that

he took steps to appeal his grievances, MTD Op. at 4,the record does not reveal any formal

appeals. Instead, as Taylor testified, he took it upon himselfto circumvent the IGRP process by

going "straight to the central office," Tr. of Dep. of Roy Taylor at 16:6(ECF No. 83-1)("Taylor

Tr."), or "directly to the commissioner," id. at 30:8; Defs. 56.1 T|27. He also sent a barrage of

letters to various officials and outside organizations. MTD Op. at 4-5. Taylor filed a further

grievance regarding a lack of supplies in the law library. Defs. 56.1 K 28. IGRP proposed an

informal resolution ofthis grievance, id. H 29, which Taylor accepted and did not appeal, id. ^

30.


        Taylor's next grievance concerned his clothing and bedding. He filed a grievance

regarding the lack of"thermals" during the lockdown, id. ^ 34, but did not receive a reply from

IGRP staff, nor did he appeal to IGRC,id. H 35. He claims that he then sent his grievance

directly to the DOC Commissioner. Id. 36.

        In rapid fire, plaintiff also filed four grievances regarding the treatment of his outgoing
mail. Id. 139. One grievance was investigated, but there is some dispute as to whether Taylor
ever received the IGRP staffs proposed disposition. Id. HH 41,43. It is uncontested, however,

that he did not appeal the disposition to IGRC. Id. ^ 42. Instead, Taylor claims that he sent the
 grievance directly to the DOC Commissioner. Id. ^ 44. Taylor's next two grievances went
 unanswered, and he did not appeal them, id.      45-46, instead writing directly to the DOC

 Commissioner, id. T|47. His final grievance was treated as his first, with some dispute as to

 whether he received the IGRC staffs proposed disposition, id.       49, 51, but, again, all agree

 that he did not appeal the disposition or lack ofone, id. ^50,and,instead, sent his grievance
Case 1:14-cv-04708-ENV-ST Document 96 Filed 10/18/18 Page 5 of 15 PageID #: 911




directly to the DOC Commissioner, id. ^ 52.

           Finally, plaintiff filed two grievances regarding his limited access to social services and

the IGRP staffs unresponsiveness to his previous grievances. Id.          56,60. As to the first

complaint, Taylor accepted the staffs proposed resolution, and did not appeal, /c/. ^ 58. As to

the second, he says he received no reply, and, it is uncontested, he did not appeal. Id.^6\. He

instead wrote, in lieu of appeal, directly to the DOC Commissioner. Id. H 63. All in all, the

record shows that Taylor repeatedly filed grievances and never appealed unsatisfactory results

through the channels ofthe IGRP process. Each time, he either accepted the IGRP staffs

resolution or displayed scorn for the administrative process.

    III.      Tavlor's Familiaritv with the IGRP Process

           Taylor's failure to exhaust his administrative grievance remedies comes as no surprise on

this motion. Indeed,in its earlier ruling on defendants' motion to dismiss, the Court concluded

that Taylor "did not exhaust his administrative remedies" because "he did not timely file the

appropriate forms to appeal any one of his several grievances through each ofthe four grievance

stages." MTD Op. at 11. But, since that finding did not necessarily bolt the door shut, the Court

allowed limited discovery related to the question of"whether the prisoner's failure to exhaust

may be excused" because it was then unclear whether Taylor "was [Jaware ofthe grievance

procedures." Id. at 12(citations omitted). Consequently, with discovery now complete, the

Court can turn to Taylor's knowledge of the appeals process.

           Beyond genuine dispute, the record evidence shows that, upon his arrival at the jail

facility, plaintiff signed an inmate intake card acknowledging his receipt ofa copy ofthe Inmate
 Handbook. Defs. 56.1 H 64. Although he testified at his deposition that he does not recall
Case 1:14-cv-04708-ENV-ST Document 96 Filed 10/18/18 Page 6 of 15 PageID #: 912



whether he received the Handbook at that time,^ Taylor Tr. at 9:21-10:4, he did acknowledge that

he has actually received the Handbook twice, id. at 10:5-9, and has, in fact, reviewed sections of

it, id. at 10:18-21. More significantly, plaintiff unambiguously conceded that he is "quite

familiar with the grievance procedures," having reviewed them in the law library. Id. at 10:23-

24. He accurately described the IGRP process, including the availability of appeals. Id. at 12:5-

13:16. Far from claiming unawareness ofthe protocol for appeals, Taylor repeatedly asserted, as

he has throughout this litigation, that he chose not to file appeals because various offices had

been unresponsive to his grievances. See, e.g., id. at 15:4-16:14; PL's Opp'n to Defs.' Mot for

Summ.J. nil 2,10(ECF No. 86).

    IV.      Procedural History


          On August 6,2014, plaintiff filed the complaint. Compl. On February 10, 2015,the

Court dismissed his claims against several defendants, given their lack of personal involvement.

Eleventh Amendment immunity, or statutory obstacles. Mem.& Order(ECF No. 8).^ Taylor
subsequently filed a motion for reconsideration. Mot.for Reconsideration(ECF No. 9), which



^ At least one district court has found that an inmate "indisputably received a copy ofthe Inmate
Handbook, outlining the grievance process under the IGRP," given the fact that defendants had
"submitted a copy ofan inmate intake card bearing [his] signature," confirming distribution of
the handbook, despite the inmate's "aver[ment] that he d[id] not believe he ever received the
handbook." Smith v. City ofNew York, No. 12 Civ. 3303(CM),2013 WL 5434144, at *12-13
(S.D.N.Y. Sept. 26, 2013). That finding supported the court's determination to "charge[][the
inmate] with familiarity with the procedure outlined in the Handbook." Id. at *24. The same is
true here, given that the intake card submitted by Taylor reflects the same acknowledgement.
 See PL's Inmate Intake Card(ECF No. 83-3). But,the Court hardly needs to rely on the intake
 card alone. Taylor's confession to knowledge ofthe IGRP process at his deposition more than
 adequately establishes his familiarity with the protocol.

 ^ Specifically, the Court dismissed as defendants the New York State Department of Corrections
 and Community Supervision, the chairman ofthe Board of Parole, Tina M.Stanford,
 Administrative Law Judge Eva Urrutia, DOC,and the City of New York.
Case 1:14-cv-04708-ENV-ST Document 96 Filed 10/18/18 Page 7 of 15 PageID #: 913




the Court denied, Mem.& Order(EOF No. 11). The Court later denied several defendants'

motions to dismiss and allowed limited discovery as to administrative exhaustion. MTD Op. On

January 9,2018, defendants filed the present motion for summary judgment. Mot.



                                          Legal Standard


        A district court must grant summary judgment to the moving party if"there is no genuine

dispute as to any material fact and the moving party is entitled to ajudgment as a matter oflaw."

Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, All U.S. 317,322,106 S. Ct. 2548, 91

L. Ed. 2d 265 (1986). A court's responsibility in assessing the merits ofsuch motions is not to

try issues of fact, but merely to "determine whether there are issues offact to be tried." Sutera v.

Schering Corp., 73 F.3d 13, 16(2d Cir. 1995)(quoting Katz v. Goodyear Tire & Rubber Co.,

737 F.2d 238,244(2d Cir. 1984)); see also Kaytor v. Elec. Boat Corp.,609 F.3d 537,545(2d

Cir. 2010)(noting that, on summary judgment,"the court'may not make credibility

determinations or weigh the evidence'"(emphasis omitted)(quoting Reeves v. Sanderson

Plumbing Prods., 530 U.S. 133,150,120 S. Ct. 2097,147 L. Ed. 2d 105 (2000))).

        The moving party bears the burden of demonstrating that there is no genuine dispute as to

any material fact,see Jeffreys v. City ofNew York,426 F.3d 549,553(2d Cir. 2005), and the
 motion court will resolve all ambiguities and draw all permissible factual inferences in favor of

the party opposing the motion,see Sec. Ins. Co. ofHartford v. Old Dominion Freight Line, Inc.,

391 F.3d 77, 83(2d Cir. 2004); Gummo v. Village ofDepew,75 F.3d 98,107(2d Cir. 1996)("If,
 as to the issue on which summary judgment is sought, there is any evidence in the record from

 which a reasonable inference could be drawn in favor ofthe opposing party, summary judgment

 is improper."); Heilweil v. Mount Sinai Hosp., 32 F.3d 718,721 (2d Cir. 1994)(noting that
Case 1:14-cv-04708-ENV-ST Document 96 Filed 10/18/18 Page 8 of 15 PageID #: 914




summary judgment may be granted "only when no rational jury could find in favor ofthe

nonmoving party"); Park Electrochemical Corp. v. Cont'l Gas. Co., No. 04-cv-4916(ENV)

(ARL),2011 WL 703945, at *2(E.D.N.Y. Feb. 18,2011)("A Court must construe all evidence

in the light most favorable to the nonmoving party....").

       Whether a fact is material is dictated by the substantive law governing the claim on

which summary judgment is sought. Anderson v. Liberty Lobby, Inc., All U.S. 242, 248,106 S.

Ct. 2505,91 L. Ed. 2d 202(1986)("As to materiality, the substantive law will identify which

facts are material. Only disputes over the facts that might affect the outcome ofthe suit under

the governing law will properly preclude the entry ofsummary judgment."); Heilweil,32 F.3d at

721 ("Only by reference to the substantive law can it be determined whether a disputed fact is

material to the resolution ofthe dispute."). Thus, where the moving party "will bear the burden

of proof at trial," that party bears the initial procedural burden at summary judgment of

demonstrating that undisputed facts "establish the existence of[each] element essential to that

party's case." Celotex Corp., All U.S. at 322-23.

        If the moving party meets its initial burden, the burden shifts to the nonmoving party.

See George v. ReisdorfBros., Inc., 410 F. App'x 382,384(2d Cir. 2011)(summary order). The
nonmoving party may not rely solely on "conclusory allegations or unsubstantiated speculation"
in order to defeat a motion for summary judgment. Scotto v. Almenas, 143 F.3d 105,114(2d

Cir. 1998). Instead, the nonmoving party can prevail by "designat[ing] specific facts showing

that there is a genuine issue for trial." Celotex Corp., All U.S. at 324(intemal quotation marks
omitted); see also Fed. R. Civ. P. 56(c). Ifthe evidence favoring the nonmoving party is "merely
colorable, or is not significantly probative, summary judgment may be granted." Anderson, All

 U.S. at 249-50(citations omitted).
Case 1:14-cv-04708-ENV-ST Document 96 Filed 10/18/18 Page 9 of 15 PageID #: 915




         In making those assessments, the Court is mindful, of course, that a pro se party's filings

must be "liberally construed" in favor ofthat party and are held to "less stringent standards than

formal pleadings drafted by lawyers." Hughes v. Rowe,449 U.S. 5,9,101 S. Ct. 173,66 L. Ed.

2d (1980)(quoting Haines v. Kerner,404 U.S. 519,520,92 S. Ct. 594, 30 L. Ed. 2d 652(1972)).

The Court must, therefore, read pro se briefs "to raise the strongest arguments they suggest."

Bertin v. United States, 478 F.3d 489,491 (2d Cir. 2007)(quoting Burgos v. Hopkins, 14 F.3d

787,790(2d Cir. 1994)). However,"[pjroceedingpro se does not otherwise relieve a litigant of

the usual requirements ofsummary judgment." Rodriguez v. Hahn,209 F. Supp. 2d 344, 348

(S.D.N.Y. 2002)(internal quotation marks and citation omitted).



                                             Discussion


    I.      The PLRA Exhaustion Requirement

         Section 1983 creates a cause of action against"any person who,acting under color of

state law, deprives another ofa right, privilege or immunity secured by the Constitution or laws

ofthe United States." Sykes v. James, 13 F.3d 515,519(2d Cir. 1993). As the cause of action is

created by statute, a claimant, obviously, must comply with requirements set by statute. The

Prison Litigation Reform Act("PLRA")establishes specific procedures that prison inmates must

follow before bringing claims under § 1983. Of particular significance is the statute's exhaustion

requirement, which provides that "[n]o action shall be brought with respect to prison conditions

under section 1983 of this title, or any other Federal law, by a prisoner confined in any jail,

prison, or other correctional facility until such administrative remedies as are available are

exhausted." 42 U.S.C. § 1997e(a). This requirement "applies to all inmate suits about prison

life." Porter v. Nussle, 534 U.S. 516, 532,122 S. Ct. 983,152 L. Ed. 2d 12(2002). Importantly,
Case 1:14-cv-04708-ENV-ST Document 96 Filed 10/18/18 Page 10 of 15 PageID #: 916




 a prisoner's administrative remedies "are not defined by PLRA,but by the prison grievance

 process itself." Jones v. Bock, 549 U.S. 199, 218,127 S. Ct. 910,166 L. Ed. 2d 798(2007).

 Therefore, whether Taylor's claims may be heard here depends on whether he exhausted the

 remedies available through IGRP. Meaning, in short, he was required to proceed through all

 steps ofthe IGRP process before commencing this action, unless any noncompliance was

 excused by law.

           With simple reflection on Taylor's account of what happened, it is indisputable that he

 did not take the actions necessary to exhaust his administrative remedies at the jail. He tells us

 that he never filed appeals with respect to any of his grievances. Taylor either accepted the

 IGRP staffs resolution of his complaints or chose not to appeal when his grievances went

 unanswered. Having failed to proceed through "a// levels ofthe IGRP process," Taylor did not

 physically take any ofthe steps necessary to exhaust his administrative remedies, as required by

 PLRA. See Pierre-Louis v. Martinez, No. 12-cv-2240(NGG)(LB),2014 U.S. Dist. LEXIS

 115236, at *9(E.D.N.Y. Aug. 18, 2014). The only straws left to grasp are whether Taylor's

 informal attempts at appeal are to be given any weight, whether administrative remedies were

 unavailable, and whether Taylor's failures to exhaust may be excused.

     II.      No Cafeteria-Stvle Exhaustion

           Taylor's letters to the Commissioner do not constitute administrative exhaustion

 satisfactory under PLRA. Exhaustion need not only be complete but must also be "proper."

 Woodfordv. Ngo,548 U.S. 81,93, 126 S. Ct. 2378, 165 L. Ed. 2d 368 (2006). The inmate must

 "complfy] with the [prison grievance] system's critical procedural rules." Id. at 95. An inmate
 cannot exhaust his administrative remedies if he "bypass[es] deliberately the administrative

 process by flouting the agency's procedural rules." Id. at 97. In other words,'"procedurally



                                                   10
Case 1:14-cv-04708-ENV-ST Document 96 Filed 10/18/18 Page 11 of 15 PageID #: 917




 defective administrative grievance[s] or appeal[]s' fail to satisfy PLRA's exhaustion

 requirements." Riles v. Buchanan^ 656 F. App'x 577,579(2d Cir. 2016)(summary order)

(alterations in original)(quoting Woodford, 548 U.S. at 83-84). For this reason, plaintiffs letters

 to the Commissioner are, on the question of exhaustion, immaterial. Although those letters may

 have represented attempts to secure further administrative process before filing a lawsuit, they

 were not procedurally proper attempts at exhaustion. PLRA was not designed solely to "reduce[]

 the quantity of prisoner suits" but was also intended to "improve[] the quality ofthose prisoner

 suits that are eventually filed" by not only facilitating but requiring the "creation of an

 administrative record." Woodford^ 548 U.S. at 94. Therefore, although Taylor's letters to the

 Commissioner may have delayed his filing ofthis suit, they did not represent a proper use ofthe

 administrative process and did not exhaust his remedies within the meaning ofPLRA.

     III.      Remedies Were Not Unavailable

            Plaintiff laments that administrative remedies were unavailable to him because his

 grievances often went unanswered. Notwithstanding what Taylor perceived to be a staff deaf
 ear,PLRA does not excuse exhaustion merely because prison officials have been unresponsive.

 The "failure [of prison officials]... to respond to ... grievance[s](even if[they were] received)
 does not excuse plaintiffs failure to exhaust all levels of administrative appeal ofthose

 grievances." Angulo v. Nassau County^ 89 F. Supp. 3d 541, 551 (E.D.N.Y. 2015); accord
 George v. Morrisson,06 Civ. 3188(SAS),2007 WL 1686321, at *3(S.D.N.Y. June 4, 2007)
 ("[E]ven when an inmate files a grievance and receives no response, he must nevertheless
 properly exhaust all appeals before his grievance is considered exhausted."(emphasis and
 footnote omitted)). Rather, exhaustion may be excused only if administrative remedies were

 unavailable to the inmate, if defendants "forfeited the affirmative defense of non-exhaustion by



                                                    11
Case 1:14-cv-04708-ENV-ST Document 96 Filed 10/18/18 Page 12 of 15 PageID #: 918




 failing to raise or preserve it," or if"the defendants' own actions inhibit[ed] the inmate's

 exhaustion ofremedies." Hemphill v. New York, 380 F,3d 680,686(2d Cir. 2004). Here, there

 is no question offorfeiture, so the Court must consider only whether administrative remedies

 were unavailable or defendants' own actions inhibited exhaustion.

        The test for unavailability is objective. Administrative remedies are available if'"a

 similarly situated individual of ordinary firmness'[would] have deemed them available." Id. at

 688 (quoting Davis v. Goord,320 F.3d 346, 353(2d Cir. 2003)). Taylor's primary argument is

 that administrative remedies were unavailable because prison officials did not respond to some

 of his formal complaints. This is the only reason Taylor gives to justify his decision to

 circumvent the IGRP appeals process and to write directly to the Commissioner. Taylor's

 "perception," however,that the "grievance program was ineffective or that the filing of

 grievances was futile is insufficient to [excuse noncompliance with] the PLRA's exhaustion

 requirement," Shariffv. Coombe,655 F. Supp. 2d 274,286(S.D.N.Y. 2009)(citation omitted).
         Nonetheless,"an administrative remedy is not[considered] 'available,' and therefore

 need not be exhausted, if prison officials erroneously inform an inmate that the remedy does not

 exist or inaccurately describe the steps he needs to take to pursue it." Butler v. Viscusi, No. 11-

 cv-4844(JFB)(WDW),2014 WL 1407262, at *7(E.D.N.Y. Apr. 11, 2014)(citation omitted).

 In such a case, the district court must look for evidence of"machination, misrepresentation, or

 intimidation." Ross v. Blake, 136 S. Ct. 1850, 1860, 195 L. Ed. 2d 117(2016).

         Taylor claims that IGRP staffs failure to respond to his grievances on each occasion was

 a means of preventing him from pursuing his remedies. However,this Court has already held

 that "defendants' silence did not prevent Taylor from pursuing his remedies" because"IGRP

 specifically contemplates that prison officials may fail to respond to grievances." MTD Op. at



                                                   12
Case 1:14-cv-04708-ENV-ST Document 96 Filed 10/18/18 Page 13 of 15 PageID #: 919




 11. In other words, because inmates may file appeals when IGRP staff are unresponsive, Defs.

 56.1 fl 11,14, defendants' silence did not render jail administrative remedies unavailable but,

 rather, enabled Taylor to use the appeals process, which he failed to do. "[Ujnder the IGRP,a

 prisoner who does not receive a response [to] a grievance within five days but fails to request a

 hearing is not excused from the requirement of exhaustion ...." Malik v. City ofNew York, No.

 11 Civ. 6062(PAC)(FM),2012 U.S. Dist. LEXIS 118358, at *21 (S.D.N.Y. Aug. 15,2012). It

 follows that Taylor's claim that his grievances went unaddressed is no excuse here.

        It is true, though, that in certain situations, administrative remedies may be deemed

 unavailable if"an administrative procedure ...operates as a simple dead end - with officers

 unable or consistently unwilling to provide any relief to aggrieved inmates." Ross, 136 S. Ct. at

 1859(citing Booth v. Churner, 532 U.S. 731,736,121 S. Ct. 1819, 149 L. Ed. 2d 958(2001)).

 This is the case "where the relevant administrative procedure lacks authority to provide any

 relief." Id. (citing Booth, 532 U.S. at 736 & n.4). By Taylor's own testimony,that is not the

 case here. Prison officials clearly had authority to provide relief, and the IGRP was not a dead

 end. Indeed, Taylor's grievances were answered, and he accepted their resolution, on at least

 two occasions. See Defs. 56.1     29,58.

         Still, there is another circumstance that might excuse the failure to exhaust. A court may

 find administrative remedies to have been unavailable if the administrative procedure is "so

 opaque" that"no ordinary prisoner can discern or navigate" it. Ross, 136 S. Ct. at 1859. It is not
 a refuge saving this lawsuit. Taylor's successful uses ofthe process demonstrate that IGRP was

 not opaque. Moreover, Taylor accurately described the process at his deposition, Taylor Tr. at
 12:5-13:16, and attributed his noncompliance to perceived futility rather than opacity or

 confusion.




                                                  13
Case 1:14-cv-04708-ENV-ST Document 96 Filed 10/18/18 Page 14 of 15 PageID #: 920




        Finally, the record unmistakably reveals that Taylor "continued to file grievance after

 grievance during the period of alleged unavailability," which undermines his claim that he could

 not access administrative remedies. See Kasiem v. Switz, 756 F. Supp. 2d 570,577(S.D.N.Y.

 2010). Unquestionably, administrative remedies were available to plaintiff, and, absent a valid

 excuse, he was required to exhaust them.

    IV.      Awareness of Available Remedies

          The disposition of Taylor's other contentions is prologue here. Though the Court's order

 on defendants' motion to dismiss left open the question of whether plaintiffs failure to exhaust

 could be excused on the ground that "he was unaware ofthe grievance procedures," MTD Op. at

 12(citation omitted), that question now has an unequivocal answer:"No." With discovery

 complete, no ground for excuse exists. In his deposition, Taylor stated expressly that he is "quite

 familiar with the grievance procedures" and has reviewed them in the law library. Taylor Tr. at

 10:23-24. He accurately described the appeals process and explained, yet again, that he

 circumvented the process because he believed it to be futile, not because he did not understand it.

 See, e.g., id. at 15:4-16:14. It is now clear that plaintiff was aware ofthe available administrative
 remedies and consciously disregarded them. Having failed to exhaust his administrative

 remedies, Taylor is barred from seeking relief in federal court for the grievances he alleges in his
 complaint.



                                             Conclusion


          For the foregoing reasons, defendants' motion for summary judgment is granted in its

 entirety.

          The Court certifies, pursuant to 28 U.S.C. § 1915(a), that any appeal from this



                                                  14
Case 1:14-cv-04708-ENV-ST Document 96 Filed 10/18/18 Page 15 of 15 PageID #: 921




 Memorandum and Order would not be taken in good faith and, therefore, informa pauperis

 status is denied for the purpose of any appeal. See Coppedge v. United States, 369 U.S. 438,

 444-45,82 S. Ct. 917,8 L. Ed. 2d 21 (1962).

         The Clerk of Court is directed to enterjudgment accordingly, to mail a copy ofthis order

 to plaintiff, and to close the case.

         So Ordered.


 Dated: Brooklyn, New York
        September 29,2018


                                                         /s/ USDJ ERIC N. VITALIANO
                                                           ERICN. VITALIANO
                                                           United States District Judge




                                                15
